Citation Nr: 1211452	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  04-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a mouth injury.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a right eye disorder.  

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right eye disorder, to include cataracts, claimed to have resulted from January 2006 surgical treatment at a VA facility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August to September 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2003 and July 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the August 2003 rating decision, the RO continued to deny claims for service connection for a back condition and a mouth injury because the evidence submitted was not new and material.  

In July 2005, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of that hearing is of record.   

In the July 2007 rating decision, the RO denied service connection for a bilateral eye condition.  The Board notes that, in November 2007, the Veteran filed a notice of disagreement (NOD) with the July 2007 rating decision and also filed a claim for VA compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral eye condition, claimed to have resulted from January 2006 surgical treatment at a VA facility.  He was issued a statement of the case (SOC) regarding the claim for service connection for a bilateral eye disability in August 2008.  In an August 2008 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral eye condition.  In a September 2008 VA Form 9 (substantive appeal), the Veteran indicated that he was appealing all issues addressed in the SOC and went on to indicate that he was alleging that his eye disorders resulted from VA treatment.  In an August 2010 rating decision, the RO granted compensation for loss of vision in the left eye, pursuant to 38 U.S.C.A. § 1151.  The same month, the RO issued a supplemental SOC (SSOC) in which it continued to deny service connection and compensation pursuant to 38 U.S.C.A. § 1151 for a right eye disorder.  

In July 2010, the Board, in pertinent part, remanded the requests to reopen the claims for service connection for residuals of a mouth injury and a back disability, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  In June 2011, the Board, in pertinent part, remanded the claim for service connection for a right eye disorder and the claim for compensation pursuant to 38 U.S.C.A. § 1151 for a right eye disorder, claimed to have resulted from January 2006 surgical treatment at a VA facility, to the RO via the AMC, for further development.  In the June 2011 remand, the Board noted that the requests to reopen claims for service connection for residuals of a mouth injury and a back disability had been previously remanded, but had not yet been recertified to the Board.  After completing the development requested in the July 2010 and June 2011 remands, the RO continued to deny the claims (as reflected in a December 2011 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

The Board notes that, in an April 2004 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD).  The Veteran perfected an appeal of this denial.  In July 2010, the Board denied service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the July 2010 denial of service connection for an acquired psychiatric disorder, to include PTSD, and returned this matter to the Board for further proceedings consistent with the Joint Motion.  The parties found that the Board had failed to address whether the Veteran's claim for service connection for an acquired psychiatric disorder encompassed any other claim beyond PTSD, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  See Joint Motion, at p. 2-3.  The parties noted that the record contained diagnoses of anxiety disorder and psychosis.  Id.  In light of the foregoing, and the various diagnoses of record, in June 2011 the Board remanded the claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, personality disorder, dysthymic disorder, schizophrenia, and/or psychosis, not otherwise specified, for further development.  

In a December 2011 rating decision, the RO, in pertinent part, granted service connection and assigned an initial 50 percent rating for PTSD (also claimed as a nervous condition/personality disorder), effective August 22, 2003.  This rating decision represents a full grant of the benefit sought with respect to the claim for service connection for an acquired psychiatric disorder.  In reaching this conclusion, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  In that case, the Federal Circuit noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately; however, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted.  Id.  

Of note in this case, the Veteran was specifically afforded a VA examination to evaluate his claimed acquired psychiatric disorder in November 2011.  The VA examiner rendered Axis I diagnoses of PTSD and polysubstance dependence in a controlled environment.  The examiner described the Veteran's current symptoms, and noted that he did not have any other symptoms attributable to PTSD (and other mental disorders).  In the December 2011 rating decision, the RO noted that the Veteran had been diagnosed with and treated for several mental disorders, to include schizophrenia, PTSD, and substance abuse.  As the Veteran's current psychiatric symptoms are contemplated in the rating assigned for his now service-connected PTSD, the Board finds that the December 2011 rating decision represents a full grant of the benefit sought with respect to the claim for service connection for an acquired psychiatric disorder.  Significantly, in a January 2012 statement, the Veteran's representative indicated that the only issues remaining on appeal were the requests to reopen claims for service connection for residuals of a mouth injury and a back disability.  [As will be discussed below, the claim for service connection for a right eye disorder and the claim for compensation for a right eye disorder, pursuant to 38 U.S.C.A. § 1151 have been withdrawn.]

The Board notes that the claims file reflects that the Veteran was previously represented by the African American PTSD Association (as reflected in a June 2004 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In June 2005, the Veteran filed a VA Form 21-22 appointing Disabled American Veterans as his representative.  The Board recognizes the change in representation.

As a final preliminary matter, the Board notes that a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As will be discussed below, the Veteran asserts that he had teeth extracted during service as a result of a mouth injury therein.  While the RO has adjudicated the request to reopen a claim for service connection for residuals of a mouth injury, the record does not indicate that a claim for service connection for residuals of a mouth injury, for purposes of VA outpatient dental treatment, has been adjudicated.  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  The claim for service connection for residuals of a mouth injury, for purposes of VA outpatient dental treatment, is REFERRED to the AOJ for additional referral to the appropriate VAMC. 

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  In December 2011, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claim of entitlement service connection for a right eye disorder and the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right eye disorder.

3.  In an August 1989 rating decision, the RO denied service connection for a back condition and a mouth injury; although notified of the denial in an August 1989 letter, the Veteran did not initiate an appeal.

4.  No new evidence associated with the claims file since the August 1989 rating decision, as regards the claim for service connection for a mouth injury, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection or raises a reasonable possibility of substantiating that claim.

5.  Evidence associated with the claims file since the August 1989 rating decision, as regards the claim for service connection for a back disability, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant as to the claim of entitlement to service connection for a right eye disorder and the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right eye disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The August 1989 rating decision which denied service connection for a back condition and a mouth injury is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  As evidence received since the August 1989 rating decision, regarding the claim for service connection for residuals of a mouth injury, is not new and material, the criteria for reopening the claim for service connection for residuals of a mouth injury are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  As evidence received since the August 1989 rating decision, regarding the claim for service connection for a back disability, is new and material, the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  

In a December 2011 SSOC notice response, the Veteran indicated that he was withdrawing his claim for his right eye.  In correspondence received on the same day, the Veteran stated that he was withdrawing his right eye claim due to the fact that the VA hospital never operated on his right eye.  To the extent that these statements from the Veteran, read together, might be interpreted as withdrawing only the claim for compensation pursuant to 38 U.S.C.A. § 1151, in his February 2012 Informal Hearing Presentation (IHP), the Veteran's representative clarified that, in January 2012, the Veteran withdrew his claim for service connection of the right eye.  [Parenthetically, despite the representative's reference to January 2012, he appears to be referring to the December 2011 communications.]  In light of the foregoing, there remain no allegations of errors of fact or law for appellate consideration with respect to the claim of entitlement to service connection for a right eye disorder or the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right eye disorder.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the favorable disposition of the request to reopen the claim for service connection for a back disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

As regards the request to reopen the claim for service connection for residuals of a mouth injury, the Veteran's request to reopen the claim for service connection was received in February 2003.  Thereafter, he was notified of the general provisions of the VCAA by the AMC in correspondence dated in August 2010.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and an SSOC was issued in December 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006 and August 2010.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A review of the August 2010 VCAA notice letter shows the AMC identified the bases for the denial in the prior decision and provided notice that described what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. The Board finds the notice requirements pertinent to the request to reopen a claim for service connection for residuals of a mouth injury have been met.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, Social Security Administration (SSA) records, and VA and private treatment records have been obtained and associated with his claims file.  

The Board notes that, as will be discussed below, the claim for service connection for a back disability is being remanded to obtain outstanding treatment records from Manning Correctional Institute.  In this regard, in an August 2010 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), the Veteran reported that he had received treatment at that facility for his claimed back disability, from July 2006 to August 2010.  The Veteran did not assert, nor is there any other indication, that these records would include medical evidence pertinent to the request to reopen a claim for service connection for residuals of a mouth injury; rather, the Veteran himself described these records as pertaining to his claimed back disability.  As such, a remand to obtain these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Similarly, the Board notes that, during the July 2005 hearing, the Veteran was asked to describe his treatment history as regards his claimed psychiatric disorder.  He stated that he currently got treatment at the Durham VA Medical Center (VAMC). The Board notes that, while numerous treatment records from the Dorn VAMC have been associated with the claims file, no records from the Durham VAMC have been obtained.  Regardless, the Veteran's July 2005 testimony indicates that any such records pertain to treatment for a psychiatric disorder, as opposed to residuals of a mouth injury.  As such, a remand to obtain these records would also impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini, 1 Vet. App. at 546.

While the Veteran has not been afforded a VA examination as regards his request to reopen a claim for service connection for residuals of a mouth injury, no examination is required since the request to reopen the claim is denied herein.  Of note, a VA examination is not required with regard to a claim to reopen a finally adjudicated claim unless new and material evidence is received.  38 C.F.R. § 3.159(c)(4)(iii).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Factual Background and Analysis

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

In July 1989 the Veteran filed a claim for service connection for a back condition and a mouth injury.  In an August 1989 rating decision the RO denied service connection for a back condition and a mouth injury, based on a finding that the Veteran's service treatment records revealed no evidence of a back condition or mouth injury.  Although notified of the RO's August 1989 denial in an August 1989 letter, the Veteran did not appeal that decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

Evidence of record at the time of the August 1989 rating decision included the Veteran's service treatment records.  These records reflect that, on enlistment examination in June 1974, clinical evaluation of the mouth and spine were normal.  The examination report indicates that the Veteran's dental condition was acceptable.  Less than one month after entry into service, the Veteran was referred to the Brigade Aptitude Board for consideration for separation because of a lack of motivation and an inability to learn to swim.  The report of the Brigade Aptitude Board reflects that the Veteran was characterized as being a "sick bay bandit."  The Board determined that, because of a lack of motivation, unwillingness to put forth sufficient effort to learn, and being unsuitable for shipboard duty, it was recommended that the Veteran be administratively separated from Naval service as unsuitable.  The Veteran and a witness signed a statement in which he acknowledged that he had been examined during the past 60 days and it had been determined that he was physically qualified for separation from active duty.  The statement went on to note that no defects had been noted which would disqualify the Veteran for the performance of his duties or entitle him to disability benefits from the Naval service; nor had he suffered any injuries or illnesses during his period of active duty.  It was noted that, if the Veteran disagreed with the statement, his claim would be evaluated by a medical officer.  No such disagreement was indicated; rather, by his signature, the Veteran indicated that he understood the foregoing statement.  The Veteran was discharged from service in September 1974 by reason of unsuitability.  

Also of record at the time of the August 1989 rating decision was a March 1977 record of treatment from Dr. W.H.B. reflecting that the Veteran complained of pain from the low back to the upper lumbar region.  In light of the Veteran's complaint of pain in the upper lumbar region, with a finding of decreased sensation on the right, hospitalization for myelographic study was recommended.  The Veteran was admitted to Richland Memorial Hospital later that month for myelographic studies.  

The Veteran filed a request to reopen his claims for service connection for residuals of a mouth injury and a back disability in February 2003.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the August 1989 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence associated with the claims file since the August 1989 rating decision includes numerous statements from the Veteran in which he described his claimed in-service injury.  In his February 2003 request to reopen his claims for service connection, the Veteran asserted that he injured his back two weeks into service.  He stated that he tried to get out of the pool, but was shoved back in, hurting his side and back.  He added that, during service, a doctor told him that he was going to pull his teeth.  In an April 2003 statement, the Veteran reported that he had his teeth extracted during service.  In an October 2003 stressor statement the Veteran reported that he was pushed into the pool by an officer during swim training in service.  He added that he slipped on the side of the pool and hurt his back and mouth.  In a January 2004 statement, the Veteran reported that his teeth were extracted during service because of an accident in which he hit the side of his head and face on the pool.  

In his April 2004 VA Form 9, the Veteran asserted that he had suffered from a back problem ever since he got out of service in September 1974.  

During the July 2005 videoconference hearing, the Veteran testified that, during training, an officer kicked him into the pool, when he fell on the side of the pool, hitting his side and damaging his jaw.  He added that he had teeth extracted during service.  

In an August 2010 statement, the Veteran reiterated that he injured his mouth when he slipped on the side of the pool during swim training in service, and reported that he had two teeth extracted during service.  

Also associated with the claims file since the August 1989 rating decision are numerous VA, Federal, and private treatment records reflecting a current back disability.  A December 1976 VA treatment record reflects that the Veteran complained of back pain and described an injury in the Navy in 1974.  The diagnosis was pain of unknown etiology.  A March1977 VA treatment record reflects that the Veteran reported that his back injury started in the Navy in August 1974.  The assessment was lumbar myositis.  During VA treatment in September 1987, the Veteran gave a history of back trouble dating back to a sports injury in 1975, at which time he had an L4-L5 lumbar laminectomy, after which he was fine until he was involved in a motor vehicle accident in January 1985.  Somewhat confusingly, this VA treatment record includes an additional statement, which appears to be in different handwriting, reflecting that the Veteran stated that his swimming injury started in the Navy in August 1974.  The discharge summary from the Veteran's VA hospitalization in September 1987 reflects that the Veteran had low back pain dating back to 1975, at which time he did not have a discrete injury, but, rather, a series of injuries.  A nursing summary, apparently from this period of hospitalization, indicates that the Veteran had a previous injury during swim training in the Navy in 1974.  The diagnosis was chronic back pain secondary to trauma.  The discharge summary from a VA hospitalization dated from December 1993 to January 1994 includes a note that the Veteran injured his back in the Navy in 1974.  The diagnoses included chronic low back pain.  A January 2006 VA neurology consultation request reflects that the Veteran slipped in military training, injuring the lumbar area of his back.  

Post-service treatment records also include a January 1997 dental treatment record reflecting that the Veteran was missing teeth numbers 1, 2, 3, 5, 7, 8, 9, 10, 14, 16, 17, 19, 30, 31, and 32.  Post-service dental records reflect that the Veteran has upper and lower partial dentures.  

As regards the claim for service connection for residuals of a mouth injury, the Board notes that, at the time of the August 1989 rating decision, the Veteran's assertion that he suffered a mouth injury during service was of record.  The Veteran's continued descriptions of an in-service mouth injury are, therefore, cumulative and redundant and do not constitute new and material evidence.  

While, after issuance of the August 1989 rating decision, the Veteran asserted that he had teeth extracted during service, there is simply no evidence associated with the claims file since the August 1989 rating decision reflecting that the Veteran has a current disability for which compensation is payable related to an in-service mouth injury.  The Board has considered that the Veteran's June 1974 enlistment examination does not indicate that the Veteran was missing any teeth and post-service dental treatment records reflect that he is missing numerous teeth; however, the fact that he is currently missing teeth does not indicate that such teeth were extracted as a result of an in-service mouth injury.  Indeed, the Board notes that the Veteran reported in August 2010 that he had two teeth extracted during service, and the post-service dental treatment records reflect that he is missing 15 teeth.  Moreover, post-service dental records reflect that the Veteran wore dentures.  As noted above, replaceable missing teeth will be service connected solely for the purpose of determining entitlement to outpatient dental treatment.  See 38 C.F.R. § 3.381.  The claim for service connection for residuals of a mouth injury, for purposes of VA outpatient dental treatment, has been referred to the AOJ for appropriate action.   

Based on the foregoing, the Board finds that the evidence associated with the claims file since the August 1989 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of a mouth injury, nor does it raise a reasonable possibility of substantiating the claim.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for residuals of a mouth disability has not been received.  As such, the requirements for reopening this claim are not met, and the August 1989 denial of claim remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As regards the claim for service connection for a back disability, at the time of the August 1989 rating decision, there was no evidence of an in-service back injury, or of a nexus between the Veteran's current back disability and service.  Evidence associated with the claims file since the August 1989 rating decision includes numerous descriptions by the Veteran of an in-service injury to the back.  Significantly, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus, 3 Vet. App. at 512-513.  As the Veteran's reports of an in-service back injury are not inherently false or incredible, such lay testimony pertaining to his in-service injury is presumed to be true for the purposes of determining whether new and material evidence has been submitted sufficient to reopen the claim.

In addition, in his April 2004 VA Form 9, the Veteran asserted that he had suffered from a back problem ever since he got out of service in September 1974.  The Veteran is competent to report a continuity of symptomatology regarding his back problem since service.  Charles v. Principi, 16 Vet. App. 370 (2002).  The credibility of his reported continuity of symptomatology is presumed for purposes of determining whether new and material evidence has been submitted.  Justus, 3 Vet. App. at 512-513.  This report of a continuity of symptomatology suggests a link between his current complaints regarding the back and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran's reports of an in-service back injury and of a continuity of symptomatology are new in that they were not previously considered in the August 1989 rating decision.  They are material in that they specifically relate to unestablished facts necessary to substantiate the claim for service connection, that is, an in-service back injury and a relationship between a current back disability and service.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim for service connection for a back disability.  Thus, this claim must be reopened.

Therefore, as new and material evidence has been received, the claim for service connection for a back disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal as to the claim of entitlement to service connection for a right eye disorder is dismissed.  

The appeal as to the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right eye disorder, to include cataracts, claimed to have resulted from January 2006 surgical treatment at a VA facility, is dismissed.  

As new and material evidence has not been received, the request to reopen the claim for service connection for residuals of a mouth injury is denied.

New and material evidence having been received, the issue of entitlement to service connection for a back disability is reopened.  


REMAND

The Board finds that further action on the claim for service connection for a back disability, on the merits, is warranted.  

As an initial matter, the Board notes that there are outstanding medical records which are potentially pertinent to this claim.  In this regard, in August 2010, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), in which he reported receiving treatment for his back from the medical department at the Manning Correctional Institute from July 2006 to August 2010, to include MRIs performed in January and March 2010.  The Veteran also submitted a VA Form 21-4142 regarding SSA records pertaining to his back, dated from August 2004 to October 2006.  

In the December 2011 SSOC, the RO acknowledged receipt of both of the aforementioned releases, but noted that most of the evidence that the Veteran requested the RO obtain in support of his claim had been of record in his file for several years.  The Board observes that SSA records dated to August 2008 have been associated with the claims file; however, records of treatment from the Manning Correctional Institute have not been associated with the claims file.  Indeed, the most recent medical records from the South Carolina Department of Corrections which are currently associated with the claims file are dated in September 2009, and reflect that the Veteran was an inmate at Lee Correctional Institute.  VA is obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Despite submission of the August 2010 VA Form 21-4142 indicating treatment for the back at Manning Correctional Institute, records of treatment from this facility have not been requested.  On remand, the AMC/RO should request any pertinent treatment records from this facility.  

Additionally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

As noted in the decision above, the Veteran has described an in-service back injury and has reported a continuity of symptomatology of back problems since service.  While the credibility of these reports is presumed for the purposes of determining whether new and material evidence has been submitted, the Board observes that the evidence of record reflects that the Veteran has provided conflicting information regarding his claimed back disability.  In this regard, despite his reports of an in-service back injury, the contemporaneous service treatment records reflect that the Veteran signed a statement in which he acknowledged that he had not he suffered any injuries or illnesses during his period of active duty.  Further, during VA treatment in October 1975, the Veteran reported that his original back injury occurred while lifting heavy materials on the job and, during treatment in December 1993, the Veteran reported chronic low back pain dating back to 1975.  Moreover, despite his April 2004 report of a continuity of symptomatology, during VA treatment in September 1987, the Veteran gave a history of back trouble dating back to a sports injury in 1975, at which time he had an L4-L5 lumbar laminectomy, after which he was fine until he was involved in a motor vehicle accident in January 1985.  

While the aforementioned inconsistencies call into question the credibility of the Veteran's reports of his in-service injury and continuity of symptomatology of back problems since service, in light of the fact that the claim must be remanded to obtain outstanding treatment records, the Board finds that a VA medical examination and opinion, by an appropriate physician, would be helpful in resolving the claim remaining on appeal.  See 38 U.S.C.A. § 5103A.  

In rendering the requested opinion, the physician should consider any post-service injuries to the back.  In this regard, the record reflects that the Veteran presented in April 1975 with complaints of back pain after injuring his back while doing heavy lifting at work in November 1974.  A March 1981 VA treatment record reflects that the Veteran presented with complaints of lower back pain and reported that he thought he had turned the wrong way while doing heavy lifting.  The diagnosis was acute lumbosacral strain.  In August 1985, the Veteran reported that he injured his back in motor vehicle accidents 10 years and 2 months earlier.  As noted above, a September 1987 VA treatment record refers to a 1975 sports injury.  

The Board further notes that the most recent VA treatment records currently associated with the claims file are dated in November 2011.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records, to include any records of treatment from the Columbia VAMC, dated since November 2011.  

Finally, while the Veteran was provided VCAA notice regarding his request to reopen a claim for service connection for a back disability in August 2010, on remand, he should be furnished VCAA notice regarding the claim for service connection, on the merits.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection a back disability.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a back disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for treatment records from Manning Correctional Institute, dated from July 2006 to August 2010, as identified in an August 2010 VA Form 21-4142, and records of treatment from the Columbia VAMC, dated since November 2011.  

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any current back disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current back disability.  In regard to any diagnosed disability the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability was incurred or aggravated as a result of active service.  

In rendering the requested opinion, the physician should consider any post-service injuries to the back to include a November 1974 injury at work, a 1975 sports injury, a March 1981 injury, and a 1985 motor vehicle accident (discussed above).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


